Filed 12/19/22 P. v. Rodriguez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F084351
           Plaintiff and Respondent,
                                                                             (Super. Ct. No. CR-21-010292)
                    v.

    MANUEL ANTHONY RODRIGUEZ,                                                             OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Linda A.
McFadden, Judge.
         Richard Jay Moller, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Hill, P. J., Detjen, J. and DeSantos, J.
       Appointed counsel for defendant Manuel Anthony Rodriguez asked this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal.3d 436.) Defendant was advised of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief. Defendant
did not respond. Finding no arguable error that would result in a disposition more
favorable to defendant, we affirm the judgment.
                                     BACKGROUND
       On October 22, 2021, Homeland Security officers tracked downloads of child
pornography to defendant’s computer, which was found to contain pornography of
prepubescent girls.
       On October 28, 2021, the Stanislaus County District Attorney filed an amended
complaint charging defendant with possession of matter showing sexual conduct of a
minor. (Pen. Code, § 311.11, subd. (a).)
       On May 5, 2022, defendant pled no contest in return for a two-year term.
       The same day, the trial court sentenced defendant to the midterm of two years, as
agreed. The court imposed various fines and fees, and awarded custody credits.
       On May 12, 2022, defendant filed a notice of appeal.
                                      DISCUSSION
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or other arguable error that would result in a disposition
more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                             2.